DETAILED ACTION
Response to Amendment
	This communication is in response to the amendment filed on 08/26/2022 for application 16/207,065. Claims 1, 3-6, 8, 17 and 21-22 have been amended. Claims 2, 9-16, 18 and 23 have been canceled.  Claims 25-29 have been added as new. Claims 1, 3-8, 17, 19-22, 24-26 and 27-29 are pending in this application. Claims 1, 3-8, 17, 19-22, 24-26 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election By Original Presentation 
	Newly submitted claims 27-29 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Group I.    Claims 1, 3-8, 17, 19-22 and 24-26 are drawn to apply the hash unit to hash a key value associated with the request, apply the comparator to compare the hashed key value against a signature, apply the comparator to compare the key value against a key associated with the signature and provide a data pointer based on a match between the key value and the key associated with the signature, classified in G06F16/9017, G06F16/906, G06F16/90335.
Group II.    Claims 27-29 are drawn to utilize a first set of circuitries to perform the hash table lookup operation based on the request being associated with a hash table lookup operation and wherein the hardware accelerator is to utilize a second set of circuitries to perform the tree lookup operation based on the request being associated with a tree lookup operation, classified in G06F16/2246, G06F16/322, G06F16/9027, G06F16/282.
Amendment changed the scope of the original invention and also the newly added claims 27-29 are classified in different class and subclass than originally presented claims 1, 3-8, 17, 19-22 and 24-26. Therefore, due to improper claims amendment by the applicant, examiner hereby maintained the last rejection in the finalized form. The distinct critical features of each Group support the undue search burden if they were examined together. 

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 28-36 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03. 


Pertinent Prior Art

 The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
Kimura discloses US 11023453 B2 Hash Index.
Fanghaenel et al discloses US 20180218023 A1 DATABASE CONCURRENCY
CONTROL THROUGH HASH-BUCKET LATCHING.
Kim et al discloses US 20150213016 A1 METHOD FOR PERFORMING FULL-TEXT-
BASED LOGIC OPERATION USING HASH.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A Sana whose telephone number is (571)270-1753. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mohammad A Sana/Primary Examiner, Art Unit 2166